Case 1:19-cv-01828-PAB-NRN Document 90 Filed 12/04/20 USDC Colorado Page 1 of 5




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLORADO
                              Chief Judge Philip A. Brimmer

  Civil Action No. 19-cv-01828-PAB-NRN

  WESTLEY YBARRA,

         Plaintiff,

  v.

  JOHN/JANE DOE #1, Intelligence Officer, Sterling Correctional Facility,
  ROBERT DICK, Case Manager III, Sterling Correctional Facility,
  JOHN/JANE DOE #2, Associate Warden, Sterling Correctional Facility,
  JOHN/JANE DOE #3, Warden, Sterling Correctional Facility,
  JOHN/JANE DOE #4, Intelligence Officer, Colorado State Penitentiary,
  JOHN/JANE DOE #5, Case Manager III, Colorado State Penitentiary,
  JACKIE MCCALL, Associate Warden, Colorado State Penitentiary,
  STEVE OWENS, Warden, Colorado State Penitentiary, and
  EVA LITTLE, Lieutenant, Colorado Department of Corrections,

       Defendants.
  _____________________________________________________________________

                                  ORDER
  _____________________________________________________________________

         This matter is before the Court on plaintiff’s Request to Stay Proceedings

  [Docket No. 89]. In light of plaintiff’s pro se status, the Court construes his filings

  liberally. See Hall v. Bellmon, 935 F.2d 1106, 1110 (10th Cir. 1991). Def endants have

  not filed a response to the motion.

         On July 31, 2020, Magistrate Judge N. Reid Neureiter recommended that the

  Court grant defendants’ motion to dismiss the amended complaint, Docket No. 31, due

  to plaintiff’s failure to exhaust administrative remedies. Docket No. 72 at 12. On

  August 20, 2020, having received no objections to the magistrate judge’s

  recommendation from either party, the Court reviewed it for clear error and, finding
Case 1:19-cv-01828-PAB-NRN Document 90 Filed 12/04/20 USDC Colorado Page 2 of 5




  none, accepted it. Docket No. 73. Final judgment entered against plaintiff on August

  21, 2020. Docket No. 74.

         On August 24, 2020, the Court docketed objections by plaintiff to the

  recommendation. Docket No. 75. On September 11, 2020, defendants Robert Dick,

  Eva Little, Jackie McCall, and Steve Owens filed a motion to strike plaintiff’s objections

  as untimely. Docket No. 76. On September 16, 2020, plaintiff filed a motion for

  reconsideration of the recommendation based on mail delay. Docket No. 77. On

  September 28, 2020, plaintiff filed a response to defendants’ motion to strike his

  objection as untimely. Docket No. 78. On September 29, 2020, defendants filed a

  motion to withdraw their motion to strike untimely objections and requested clarification

  of the case status. Docket No. 79. On November 13, 2020, the Court vacated the final

  judgment and reopened the case. Docket No. 81. The Court gave defendants until

  November 27, 2020 to file a response to plaintiff’s objections to the recommendation.

  Id. at 5. Defendants filed a motion for extension of time, which the Court granted.

  Docket Nos. 84, 86. Defendants’ response is now due on or before December 11,

  2020. Docket No. 86.

         Plaintiff filed a motion to stay proceedings in this case due to a lockdown at the

  Arkansas Valley Correctional Facility (“AVCF”) where he is incarcerated, which prevents

  him from accessing the law library. Docket No. 89 at 4. Plaintiff indicates that, on

  November 11, 2020, AVCF “went on total lockdown.” Docket No. 89 at 1. Since then,

  plaintiff has had no access to the law library and has been denied access by prison

  staff to the forms provided by the Colorado Department of Corrections (“CDOC”) for use

  in situations where physical access to the library is not possible. Id. at 2. Plaintiff

                                                2
Case 1:19-cv-01828-PAB-NRN Document 90 Filed 12/04/20 USDC Colorado Page 3 of 5




  alleges that he cannot adequately reply to defendants’ forthcoming response because

  he cannot conduct research. Id. at 2-3. Further, no party will be prejudiced because

  defendants have received extensions and due to the fullness of the Court’s schedule.

  Id. at 3.

          It is well-established that a court has “broad discretion to stay proceedings as an

  incident to its power to control its own docket.” Clinton v. Jones, 520 U.S. 681, 706

  (1997). However, the Tenth Circuit has cautioned that “the right to proceed in court

  should not be denied except under the most extreme circumstances.” Commodity

  Futures Trading Comm’n v. Chilcott Portfolio Mgmt., Inc., 713 F.2d 1477, 1484 (10th

  Cir. 1983). Stays of all proceedings in a case are thus “generally disfavored in this

  District” and are considered to be “the exception rather than the rule.” Davidson v.

  Bank of Am. N.A., No. 14-cv-01578-CMA-KMT, 2015 WL 5444308, at *1 (D. Colo. Sept.

  16, 2015). A stay may, however, be appropriate in certain circumstances. In

  determining whether to grant or deny a stay, courts in this district consider

  the following factors (the “String Cheese Incident factors”): “(1) plaintiff’s interests in

  proceeding expeditiously with the civil action and the potential prejudice to plaintif f of a

  delay; (2) the burden on the defendants; (3) the convenience to the court; (4) the

  interests of persons not parties to the civil litigation; and (5) the public interest.” String

  Cheese Incident, LLC v. Stylus Shows, Inc., No. 05-cv-01934-LTB-PAC, 2006 WL

  894955, at *2 (D. Colo. Mar. 30, 2006).

          Plaintiff does not address the String Cheese Incident factors specifically, but the

  Court will consider his arguments within this framework. Plaintiff is the party moving for



                                                 3
Case 1:19-cv-01828-PAB-NRN Document 90 Filed 12/04/20 USDC Colorado Page 4 of 5




  a stay, and claims he will prejudiced without one. Docket No. 89. Factor one thus

  weighs in favor of a stay. The ordinary burdens associated with litigation do not

  constitute undue burden, see Collins v. Ace Mortgage Funding, LLC, No. 08-cv-1709-

  REB-KLM, 2008 WL 4457850, at *1 (D. Colo. Oct. 1, 2008), but the Court f inds that a

  stay would be an additional burden to def endants. This case has been reopened due

  to delay in receiving plaintiff’s objections to the magistrate judge’s recommendation.

  Docket No. 81 at 4. To enter an indefinite stay would create a burden on defendants.

         The Court recognizes that the delay caused by a stay “makes the Court’s docket

  less predictable, and hence, less manageable.” Stone v. Vail Resorts Dev. Co., No. 09-

  cv-02081-WYD-KLM, 2010 WL 148278, at *3 (D. Colo. Jan. 7, 2010). T o enter a stay

  until plaintiff either has access to the law library or is provided with the necessary forms

  by prison staff would make the Court’s docket predicated on the severity of the COVID-

  19 pandemic and the prison lockdowns resulting from it, greatly enhancing

  unpredictability. The Court is aware of no third parties with interests in this litigation,

  making factor four neutral. The only interest the public has in this case is in the speedy

  resolution of legal disputes. Prison Legal News v. Fed Bureau of Prisons, No. 15-cv-

  02184-RM-STV, 2017 WL 10619942, at *13 (D. Colo. Feb 23, 2017).

         Based on the following factors, and given the general presumption against stays,

  see Davidson, 2015 WL 5444308, at *1, the Court finds that a stay is unwarranted here.

  However, given the difficulties identified by plaintiff, the Court will grant him an

  extension to file a reply to defendants’ forthcoming response to plaintiff’s objections.

  The Court will grant plaintiff a fourteen day extension from the date of filing of

  defendants’ response to plaintiff’s objections to the magistrate judge’s recommendation.

                                                4
Case 1:19-cv-01828-PAB-NRN Document 90 Filed 12/04/20 USDC Colorado Page 5 of 5




  Therefore, any reply to defendants’ response will be due on or before 28 days after the

  filing of defendants’ response. Accordingly, it is

         ORDERED that plaintiff’s Request to Stay Proceedings [Docket No. 89] is

  DENIED. It is further

         ORDERED that any reply by plaintiff to defendants’ forthcoming response to

  plaintiff’s objections to the magistrate judge’s July 31, 2020 recommendation is due on

  or before 28 days after filing of defendants’ response.



  DATED December 4, 2020.

                                            BY THE COURT:



                                            PHILIP A. BRIMMER
                                            Chief United States District Judge




                                               5
